



Exhibit 10.5
L3HARRIS TECHNOLOGIES, INC.
STOCK OPTION AWARD AGREEMENT
TERMS AND CONDITIONS
(As of February 28, 2020)




1.    Stock Option Award – Terms and Conditions; Acceptance of Award. Pursuant
to the written notice or letter of award (which may be in electronic form) (the
“Award Notice”) from L3Harris Technologies, Inc. (the “Company” and which was
formerly named “Harris Corporation”) to the employee specified in the Award
Notice (the “Employee”), the Company has granted to the Employee, on the grant
date set forth in the Award Notice (the “Grant Date”) and on the terms and
conditions set forth in the Award Notice and herein (these “Terms and
Conditions” and together with the Award Notice, the “Agreement”), and under and
otherwise subject to the provisions of the Company’s 2015 Equity Incentive Plan
(as may be amended from time to time, the “Plan”), a Stock Option Award (the
“Award”) consisting of a non-qualified stock option (the “Option”) to purchase
such aggregate number of shares of common stock, $1.00 par value per share (the
“Common Stock”), of the Company (a “Share”) issuable upon exercise of the Option
at such designated exercise price per Share as each is set forth in the Award
Notice. The Award must be accepted by the Employee using the acceptance method
specified by the Company (which may be in electronic form) within ninety (90)
days following the Grant Date (or, if the Employee is on a Company-approved
leave of absence from the Company at any time during such 90-day period, then
within ninety (90) days following the Employee’s return to active service with
the Company from such leave of absence), and if not so accepted, the Award and
the Option shall be automatically forfeited.


2.    Vesting and Exercisability; Impact of Termination of Employment


(a)    Except as set forth in Section 2(d) and Section 2(f), the Option shall
not vest or be exercisable to any extent unless the Employee shall have remained
continuously in the employ of the Company from the Grant Date through the date
that is one (1) year following the Grant Date (the “Minimum Vesting Period”) and
if such continuous employment through the Minimum Vesting Period:


(i)    Is not satisfied, then the Option shall terminate immediately upon the
Employee’s termination of employment with the Company.


(ii)    Is satisfied, then except as otherwise provided in the Award Notice and
subject to Section 2(d) and Section 2(f), the Option shall vest and become
exercisable at the following times as to the following number of Shares,
provided that the Employee shall have remained continuously in the employ of the
Company until the applicable time for the Option to vest and become exercisable:


(A)    After the end of one (1) year following the Grant Date and prior to the
end of two (2) years following the Grant Date, not more than one-third of the
aggregate number of Shares set forth in the Award Notice;


(B)    After the end of two (2) years following the Grant Date and prior to the
end of three (3) years following the Grant Date, not more than two-thirds of the
aggregate number of Shares set forth in the Award Notice; and


(C)    After the end of three (3) years following the Grant Date, the aggregate
number of Shares set forth in the Award Notice.


During the lifetime of the Employee, the Option shall be exercisable only by the
Employee and, except as otherwise provided in the Award Notice and subject to
Section 2(d) and Section 2(f), only while the Employee continues as an Employee
of the Company. Notwithstanding any other provision of these Terms and
Conditions and the Agreement, the Option shall expire no later than the
Expiration Date (as defined below) and shall not be exercisable thereafter.


(b)    Qualifying Retirement. If, after the Employee satisfies continuous
employment through the Minimum Vesting Period, the Employee ceases to be an
employee of the Company due to a Qualifying Retirement (as defined below), then
the Option (i) to the extent unvested, shall immediately expire and be forfeited
and (ii) to the extent vested, may be exercised by the Employee but only until
the Expiration Date.


(c)    Other Voluntary Termination; Involuntary Termination Other Than for
Cause. If, after the Employee satisfies continuous employment through the
Minimum Vesting Period and before an event described in Section 2(f), the
Employee ceases to be an employee of the Company due to either voluntary
termination by the Employee for any reason (other than Qualifying Retirement
pursuant to and in accordance with Section 2(b)) or involuntary termination by
the Company other than for Cause (as defined below), then the Option (i) to the
extent unvested, shall immediately expire and be forfeited and (ii) to the
extent vested, may be exercised by the Employee but only until the earlier of
(A) the date that is ninety (90) days following the date of the Employee so
ceasing to be an employee of the Company or (B) the Expiration Date.


(d)    Death or Disability. If, irrespective of the Minimum Vesting Period, the
Employee ceases to be an employee of the Company due to the Employee’s death or
Disability (as defined below), then the Option (i) shall immediately become
fully vested and exercisable as to the aggregate number of Shares set forth in
the Award Notice (to the extent not previously vested and exercisable as to any
or all of such Shares) and (ii) may be exercised by the Employee’s Beneficiary
(as defined below) or the Employee, as applicable, but only until the earlier of
(A) the date that is one (1) year following the date of the Employee so ceasing
to be an employee of the Company or (B) the Expiration Date.


(e)    Termination for Cause. If the Employee ceases to be an employee of the
Company due to a termination of the Employee’s employment for Cause, then the
Option shall immediately expire and be forfeited in its entirety and shall not
be exercisable to any extent, irrespective of whether it previously may have
vested and become exercisable.


(f)    Change in Control. If, irrespective of the Minimum Vesting Period, a
Change in Control of the Company occurs following the Grant Date and the
Employee ceases thereafter to be an employee of the Company prior to the Option
otherwise vesting and becoming exercisable as to the aggregate number of Shares
set forth in the Award Notice due to either involuntary termination of
employment of the Employee by the Company other than for Cause or voluntary
termination of employment by the Employee for Good Reason (as defined below),
then the Option (i) shall immediately become fully vested and exercisable as to
the aggregate number of Shares set forth in the Award Notice (to the extent not
previously vested and exercisable as to any or all of such Shares) and (ii) may
be exercised by (A) the Employee, but only until the Expiration Date or (B)
following the death of the Employee, by the Employee’s Beneficiary, but only
until the earlier of (x) the date that is one (1) year following the date of the
death of the Employee or (y) the Expiration Date.


Notwithstanding anything in these Terms and Conditions or the Agreement to the
contrary, (x) if the Employee’s employment is terminated by the Company other
than for Cause or Disability within sixty (60) days prior to a Change in Control
of the Company that occurs following the Grant Date, and the Employee reasonably
demonstrates that such termination was at the request or suggestion of a third
party who has indicated an intention or taken steps reasonably calculated to
effect such a Change in Control (a “Third Party”) and such a Change in Control
involving such Third Party occurs, then for all purposes of these Terms and
Conditions and the Agreement, the date of such Change in Control shall mean the
date immediately prior to the date of such termination of employment; and (y) if
a Change in Control of the Company occurs following the Grant Date and the
Company or its successor does not assume or continue, or substitute equivalent
securities for, the Option, or if for any other reason the Option would not
continue after such Change in Control, then upon such Change in Control, the
Option (i) shall immediately become fully vested and exercisable as to the
aggregate number of Shares set forth in the Award Notice (to the extent not
previously vested and exercisable as to any or all of such Shares) and (ii) if
not exercised (following such accelerated or previous vesting) prior to such
Change in Control, the Committee may provide for the settlement in cash of the
Option, calculated as though the Option was exercised simultaneously with such
Change in Control and based on the then Fair Market Value of a Share, and if so
settled by the Committee, the Option shall automatically terminate. If, in such
circumstances, the Committee does not provide for the cash settlement of the
Option, then the Option shall terminate upon such Change in Control, subject to
any provision that has been made by the Committee through a plan of
reorganization or otherwise for the survival, substitution or exchange of the
Option; provided that the Employee shall be given reasonable notice of such
intended termination and an opportunity to exercise the Option prior to or upon
such Change in Control. The Committee may make adjustments pursuant to the Plan
and/or deem an acceleration of vesting of the Option pursuant to this paragraph
to occur sufficiently prior to an event if necessary or deemed appropriate to
permit the Employee to realize the benefits intended to be conveyed with respect
to the Shares underlying the Option; provided, however, that, the Committee may
reinstate the original terms of the Option if the related event does not
actually occur. The provisions in this paragraph for the early termination of
the Option in connection with a Change in Control of the Company supersede any
other provision hereof that otherwise would allow for a longer term of the
Option.


(g)    For purposes of the Agreement:


(i)    “Cause” shall have the meaning assigned to such term in the Plan.


Any act, or failure to act, based upon authority given pursuant to a resolution
duly adopted by the Board or based on the advice of counsel for the Company
shall be conclusively presumed to be done, or omitted to be done, by the
Employee in good faith and in the best interests of the Company. After a Change
in Control of the Company that occurs following the Grant Date, (A) in the case
of an employee who is appointed or elected by the Board as an officer of the
Company (an “Officer”), Cause shall not exist unless and until the Company has
delivered to the Employee a copy of a resolution duly adopted by three-quarters
(3/4) of the entire Board at a meeting of the Board called and held for such
purpose (after thirty (30) days’ notice to the Employee and an opportunity for
the Employee, together with counsel, to be heard before the Board), finding that
in the good faith opinion of the Board an event set forth in the definition of
“Cause” in the Plan has occurred and specifying the particulars thereof in
detail; and (B) the Company must notify the Employee of any event constituting
Cause within ninety (90) days following the Company’s knowledge of its existence
or such event shall not constitute Cause under the Agreement.


(ii)    “Disability” means a total and permanent disability during which the
Employee becomes entitled to a disability benefit under Title II of the Federal
Social Security Act, as amended from time to time, or a total and permanent
disability during which the Employee is entitled to receive disability benefits
under the Company’s applicable long-term disability plan or would have been
entitled to receive disability benefits under such long-term disability plan had
the Employee participated in such plan.


(iii)    “Employee’s Beneficiary” means a beneficiary or beneficiaries
designated in writing by the Employee.


(iv)    “Expiration Date” means the date that is ten years following the Grant
Date.


(v)    “Good Reason” means, without the Employee’s express written consent, the
occurrence of any of the following events after a Change in Control of the
Company that occurs following the Grant Date: (A) if the Employee is an Officer
immediately prior to such Change in Control, (1) any materially adverse
diminution of the Employee’s position(s), duties, responsibilities or status
with the Company as in effect immediately prior to such Change in Control or
(2) a material adverse change in the Employee’s reporting responsibilities,
titles or offices with the Company as in effect immediately prior to such Change
in Control; (B) a reduction by the Company in the Employee’s rate of annual base
salary, annual target cash incentive bonus opportunity or annual target
long-term incentive opportunity (including any adverse change in the formula for
such annual target cash incentive bonus opportunity and/or annual target
long-term incentive opportunity) as in effect immediately prior to such Change
in Control or as the same may be increased from time to time thereafter; or
(C) any requirement of the Company that the Employee (1) be based anywhere more
than fifty (50) miles from the facility where the Employee is located at the
time of such Change in Control or (2) travel on Company business to an extent
substantially greater than the travel obligations of the Employee immediately
prior to such Change in Control.


Any event or condition described in this Section 3(g)(v) which occurs prior to a
Change in Control of the Company that occurs following the Grant Date, but was
at the request or suggestion of a Third Party who effectuates such Change in
Control, shall constitute Good Reason following such Change in Control for
purposes of these Terms and Conditions and the Agreement notwithstanding that it
occurred prior to such Change in Control. An isolated, insubstantial and
inadvertent action taken in good faith and which is remedied by the Company
within fifteen (15) days after receipt of notice thereof given by the Employee
shall not constitute Good Reason. The Employee must provide notice of
termination of employment within ninety (90) days of the Employee’s knowledge of
an event constituting Good Reason or such event shall not constitute Good Reason
under these Terms and Conditions and the Agreement.


Notwithstanding the foregoing, in the event of a Merger of Equals Transaction
that otherwise constitutes a Change in Control, the Board Committee may
determine prior to the consummation of such transaction to narrow or eliminate
the Good Reason triggers set forth above. For this purpose, a “Merger of Equals
Transaction” means a merger, consolidation, share exchange or similar form of
corporate reorganization of the Company or any such type of transaction
involving the Company or any of its Subsidiaries that requires the approval of
the Company’s shareholders (whether for such transaction or the issuance of
securities in the transaction or otherwise) (a “Business Combination”) where
(A) more than 40% of the total voting power of the company resulting from such
Business Combination (including, without limitation, any company which directly
or indirectly has beneficial ownership of 100% of the Company’s then-outstanding
securities eligible to vote for the election of the Board (the “Company Voting
Securities”)) eligible to elect directors of such company is represented by
shares that were Company Voting Securities immediately prior to such Business
Combination (either by remaining outstanding or being converted), and such
voting power is in substantially the same proportion as the voting power of such
Company Voting Securities immediately prior to such Business Combination, (B) no
person (other than any publicly traded holding company resulting from such
Business Combination, or any employee benefit plan sponsored or maintained by
the Company (or the company resulting from such Business Combination)) becomes
the beneficial owner, directly or indirectly, of 20% or more of the total voting
power of the outstanding voting securities eligible to elect directors of the
company resulting from such Business Combination, and (C) at least 50% of the
members of the board of directors of the company resulting from such Business
Combination were Incumbent Directors (as defined in the following clause) at the
time of the Board’s approval of the execution of the initial agreement providing
for such Business Combination; and “Incumbent Directors” means individuals who,
on January 1, 2020, constitute the Board, provided that any person becoming a
director subsequent to January 1, 2020, whose appointment, election or
nomination for election was approved by a vote of at least two-thirds of the
Incumbent Directors who remain on the Board (either by a specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for director, without objection to such nomination) shall also be
deemed to be an Incumbent Director; provided, however, that no individual
initially elected, appointed or nominated as a director of the Company as a
result of an actual or publicly threatened election contest with respect to
directors or any other actual or publicly threatened solicitation of proxies or
consents by or on behalf of any person other than the Board shall be deemed to
be an Incumbent Director.


(vi)    “Qualifying Retirement” means retirement after age sixty (60) with five
(5) or more years of full-time service with the Company; provided, that the
Employee (A) has given written notice, in form reasonably satisfactory to the
Company, to the Employee’s supervisor, with a copy to the Vice President, Chief
Human Resources Officer of the Company (or, if the Employee is the Vice
President, Chief Human Resources Officer of the Company, to the Chief Executive
Officer of the Company) that (1) specifies the Employee’s intent to retire from
the Company and the particular intended date of retirement, which must be at
least six (6) months after the date such written notice is given, and (2) has
not been preceded by notice from the Company to the Employee of the actual or
impending termination of employment of the Employee by the Company; and (B) has
remained employed by the Company until the earlier of (1) the particular
intended date of retirement specified in such notice (or such other date as has
been mutually agreed in writing between the Company and the Employee) or (2) the
date on which the Employee ceases to be an employee of the Company due to death
or Disability or involuntary termination of employment of the Employee by the
Company other than for Cause.


3.    Exercise of Option. The Option may be exercised by delivering to the
Company at the office of Stock Plan Administration (a) a written notice, signed
by the person entitled to exercise the Option, stating the designated number of
Shares such person then elects to purchase; provided, however, that in the
discretion of the Company, notice sent through an approved electronic means may
be substituted for a signed, written notice, (b) payment in an amount equal to
the full exercise price for the Shares to be purchased, and (c) if the Option is
exercised by any person other than the Employee, such as the Employee’s
Beneficiary, evidence satisfactory to the Company that such person has the right
to exercise the Option. Payment of the exercise price shall be made (x) in cash,
(y) in previously acquired Shares, or (z) in any combination of cash and Shares.
In addition to the foregoing, subject to the consent of the Company at the time
of exercise in a manner consistent with Plan, the Option may be exercised in a
“net exercise”, pursuant to which the Company shall reduce the number of Shares
issuable upon exercise of the Option by the largest whole number of Shares with
an aggregate Fair Market Value that does not exceed such exercise price and
shall accept a cash or other payment from the undersigned to the extent of any
remaining balance of such exercise price not satisfied by such reduction in the
number of whole Shares to be issued (provided, however, that Shares will no
longer be outstanding under the Option to the extent of such reduction in the
number of whole Shares to be issued that are used to pay such exercise price
pursuant to such “net exercise”). Shares tendered in payment of the exercise
price that have been acquired through an exercise of a stock option must have
been held at least six (6) months prior to exercise of the Option and shall be
valued at the Fair Market Value on the date of such exercise. Upon the exercise
of the Option, the Company shall cause the Shares in respect of which the Option
shall have been so exercised to be issued and delivered by crediting such Shares
without restriction on transfer to a book-entry account for the benefit of the
Employee or the Employee’s Beneficiary maintained by the Company’s stock
transfer agent or its designee, subject to applicable withholdings and
satisfaction thereof (including, if the Company elects, through the Company
retaining Shares otherwise issuable or cash otherwise to be delivered) as
provided in Section 13.2 of the Plan. The Employee does not have any rights as a
shareholder in respect of any Shares as to which the Option shall not have been
duly exercised and no rights as a shareholder shall exist prior to the proper
exercise of such Option.


4.    Prohibition Against Transfer; Designation of Beneficiary. The Option and
rights granted by the Company under these Terms and Conditions and the Agreement
are not transferable except by will or by the laws of descent and distribution
in the event of the Employee’s death. The Employee’s Beneficiary may exercise
any rights or receive any benefits under Section 2(d) following the Employee’s
death. To be effective, such designation must be made in accordance with such
rules and on such form as prescribed by the Company for such purpose, which
completed form must be received by the office of Stock Plan Administration prior
to the Employee’s death. If the Employee fails to designate a beneficiary, or if
no designated beneficiary survives the Employee’s death, the Employee’s estate
shall be deemed the Employee’s Beneficiary. Without limiting the generality of
the foregoing, except as aforesaid, the Option may not be sold, exchanged,
assigned, transferred, pledged, hypothecated, encumbered or otherwise disposed
of, shall not be assignable by operation of law, and shall not be subject to
execution, attachment, charge, alienation or similar process. Any attempt to
effect any of the foregoing shall be null and void and without effect.


5.    Protective Covenants. In consideration of, among other things, the grant
of the Option to the Employee, the Employee acknowledges and agrees, by
acceptance of the Option, to the following provisions:


(a)Non-Solicitation. During the Protective Covenant Period, the Employee shall
not, directly or indirectly, individually or on behalf of any other employer or
any other business, person or entity: (i) recruit, induce, Solicit or attempt to
recruit, induce or Solicit any Individual Employed by the Company to terminate,
abandon or otherwise leave or discontinue employment with the Company; or (ii)
hire or cause or assist any Individual Employed by the Company to become
employed by or provide services to any other business, person or entity whether
as an employee, consultant, contractor or otherwise.


(b)Customer and Potential Customer Non-Interference. During the Protective
Covenant Period, the Employee shall not, directly or indirectly, individually or
(i) on behalf of any other employer or any other business, person or entity,
entice, induce, Solicit or attempt or participate in enticing, inducing or
Soliciting, any Customer or Potential Customer of the Company to cease or reduce
or refrain from doing business with the Company; or (ii) on behalf of any
Competitive Business, entice, induce, Solicit, or attempt or participate in
enticing, inducing or Soliciting or accept or attempt or participate in
accepting, business from any Customer or Potential Customer of the Covered
Unit(s).


(c)Non-Competition. During the Protective Covenant Period, the Employee shall
not, directly or indirectly, as an employee, independent contractor, consultant,
officer, director, manager, principal, lender or investor engage or otherwise
participate in any activities with, or provide services to, a Competitive
Business, without the prior written consent of the Vice President, Chief Human
Resources Officer of the Company or other designated executive officer of the
Company (which consent shall be at such officer’s discretion to give or
withhold). Nothing in this Section 5(c) shall preclude the Employee from owning
up to 1% of the equity in any publicly traded company.


(d)No Disparagement or Detrimental Comments. During the Employee’s employment
with the Company and thereafter, the Employee shall not, directly or indirectly,
make or publish, or cause to be made or published, any statement, observation or
opinion, whether verbal or written, that criticizes, disparages, defames or
otherwise impugns or reasonably may be interpreted to criticize, disparage,
defame or impugn, the character, integrity or reputation of the Company or its
products, goods, systems or services, or its current or former directors,
officers, employees, agents, successors or assigns. Nothing in this Section 5(d)
is intended or should be construed to prevent the Employee from providing
truthful testimony or information to any person or entity as required by law or
fiduciary duties or as may be necessary in the performance of the Employee’s
duties in connection with the Employee’s employment with the Company.


(e)Confidentiality. During the Employee’s employment with the Company and
thereafter, the Employee shall not use or disclose, except on behalf of the
Company and pursuant to and in compliance with its direction and policies, any
Confidential Information of (i) the Company or (ii) any third party received by
the Company which the Company is obligated to keep confidential. This
Section 5(e) will apply in addition to, and not in derogation of, any other
confidentiality or non‑disclosure agreement that may exist, now or in the
future, between the Employee and the Company.


(f)Consideration and Acknowledgment. The Employee acknowledges and agrees to
each of the following: (i) the Employee’s acceptance of the Award and Option and
participation in the Plan is voluntary; (ii) the benefits and rights provided by
the Agreement and Plan are wholly discretionary and, although provided by the
Company, do not constitute regular or periodic payments; (iii) the benefits and
compensation provided under the Agreement are in addition to the benefits and
compensation that otherwise are or would be available to the Employee in
connection with the Employee’s employment with the Company and the grant of the
Option is expressly contingent upon the Employee’s agreement with the Company
contained in Sections 5 and 6; (iv) the scope and duration of the restrictions
in Section 5 are fair and reasonable; (v) if any provisions of Sections 5(a),
(b), (c), (d) or (e), or any part thereof, are held to be unenforceable, the
court making such determination shall have the power to revise or modify such
provision to make it enforceable to the maximum extent permitted by applicable
law and, in its revised or modified form, such provision shall then be
enforceable, and if the provision is not capable of being modified or revised so
that it is enforceable, it shall be excised from these Terms and Conditions
without affecting the enforceability of the remaining provisions; and (vi) the
time period of the Employee’s obligations under Sections 5(a), (b) and (c) shall
be extended by a period equal to the length of any breach of those obligations
by the Employee, in addition to any and all other remedies provided by these
Terms and Conditions or otherwise available to the Company at law or in equity.
The Employee further understands and acknowledges that nothing contained in the
Agreement limits the Employee’s ability (1) to report possible violations of law
or regulation to, or file a charge or complaint with, the Securities and
Exchange Commission, the Equal Employment Opportunity Commission, the National
Labor Relations Board, the Occupational Safety and Health Administration, the
Department of Justice, the Congress, any Inspector General, or any other
Federal, state or local governmental agency or commission (“Government
Agencies”); (2) to communicate with any Government Agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other information, without
notice to the Company; or (3) under applicable United States Federal law to
(x) disclose in confidence trade secrets to Federal, state, and local government
officials, or to an attorney, for the sole purpose of reporting or investigating
a suspected violation of law or (y) disclose trade secrets in a document filed
in a lawsuit or other proceeding, but only if the filing is made under seal and
protected from public disclosure.


(g)Definitions. For purposes of Section 5 of these Terms and Conditions, the
following definitions shall apply:


(1)    “Competitive Business” means any business, person or entity that is
engaged, or planning or contemplating to engage within a period of twelve (12)
months, in any business activity that is competitive with the business and
business activities engaged in by the Covered Unit(s).


(2)    “Confidential Information” means confidential, proprietary or trade
secret information, whether or not marked or otherwise designated as
confidential, whether in document, electronic or other form, and includes, but
is not limited to, information that is not publicly known regarding finances,
business and marketing plans, proposals, projections, forecasts, existing and
prospective customers, vendor identities, employees and compensation, drawings,
manuals, inventions, patent applications, process and fabrication information,
research plans and results, computer programs, databases, software flow charts,
specifications, technical data, scientific and technical information, test
results and market studies.


(3)    “Company” means, and shall be deemed to include, the Company and any
Subsidiary.


(4)    “Covered Unit(s)” means: (i) during the period of the Employee’s
employment with the Company, each business unit of the Company; and
(ii) following the Employment Termination Date, each business unit of the
Company in or for which the Employee was employed or to which the Employee
provided services or about which the Employee obtained or had access to
Confidential Information, in each case of this clause (ii) at any time within
the twenty-four (24)-month period prior to the Employment Termination Date. The
Employee acknowledges and agrees that if the Employee is or was employed at a
segment level, the Employee is providing or has provided services to and for,
and has obtained and has or had access to Confidential Information about, each
business unit of such segment; and if the Employee is or was employed at the
corporate/headquarters level, the Employee is providing or has provided services
to and for, and has obtained and has or had access to Confidential Information
about, each business unit of the Company.


(5)    “Customer” means, with respect to the Company or the Covered Unit(s), as
the case may be, any business, person or entity who purchased any products,
goods, systems or services from the Company or such Covered Unit(s) at any time
during the preceding twenty-four (24) months (or, if after the Employment
Termination Date, the last twenty-four (24) months of the Employee’s employment
with the Company) and either with whom the Employee dealt in the course of
performing the Employee’s job duties for the Company or about whom the Employee
has or had Confidential Information.


(6)    “Employment Termination Date” means the date of termination of the
Employee’s employment with the Company, voluntarily or involuntarily, for any
reason, with or without Cause or Good Reason.


(7)    “Individual Employed by the Company” means any employee of the Company
with whom the Employee dealt in the course of performing the Employee’s job
duties at any time during the preceding twelve (12) months (or, if after the
Employment Termination Date, the last twelve (12) months of the Employee’s
employment with the Company).


(8)    “Potential Customer” means, with respect to the Company or the Covered
Unit(s), as the case may be, any business, person or entity targeted during the
preceding twelve (12) months (or, if after the Employment Termination Date, the
last twelve (12) months of the Employee’s employment with the Company) as a
customer to purchase any products, goods, systems or services from the Company
or such Covered Unit(s) and (i) with whom the Employee had direct or indirect
contact, (ii) for whom the Employee participated in the development or execution
of the plan to sell products, goods, systems or services of the Company or such
Covered Unit(s), or (iii) about whom the Employee otherwise has or had
Confidential Information.


(9)    “Protective Covenant Period” means the period of the Employee’s
employment with the Company and the twelve (12) month period following the
Employment Termination Date.


(10)    “Solicit” and “Soliciting” mean any direct or indirect communication of
any kind, regardless of who initiates it, that in any way invites, advises,
encourages or requests any person to take or refrain from taking any actions;
provided, for purposes of Section 5(a), the term “Solicit” excludes the
placement of general advertisements inviting applications for employment that
are not targeted to employees of the Company generally or any specific employees
of the Company.


6.    Remedies for Breach of Section 5.


(a) Forfeiture and Clawback. The Employee agrees, by acceptance of the Award and
the Option, that if the Employee breaches any provision of Sections 5(a), (b),
(c), (d) or (e), in addition to any and all other remedies available to the
Company, (i) the Option, whether vested or unvested, shall upon written notice
(which may be in electronic form) immediately terminate and lapse and shall no
longer be exercisable as to any Shares; and (ii) the Employee shall within five
(5) business days following receipt of written demand therefore pay to the
Company in cash, the amount of the excess of the Fair Market Value on the
exercise date of any Shares the Employee acquired upon exercise of the Option
(other than any Shares acquired upon exercise of the Option more than twelve
(12) months before (x) the Employment Termination Date in the situation where
the Employee is no longer employed by the Company, or (y) the date of such
breach in the situation where the Employee is employed by the Company), over the
exercise price for such Shares.


(b)    Forum. The Employee agrees, by acceptance of the Option, that any
judicial action brought with respect to the provisions of Sections 5 or 6 of
these Terms and Conditions may be filed in the United States District Court for
the Middle District of Florida or in the Circuit Court of Brevard County,
Florida and hereby consents to the jurisdiction of such courts and waives any
objection he/she may now or hereafter have to such venue.


(c)    Change in Control. If a Change in Control of the Company occurs following
the Grant Date and the Employee ceases thereafter to be an employee of the
Company in a circumstance set forth in Section 2(f) herein, the provisions of
Sections 5 and 6 shall immediately terminate and be of no further force and
effect.


7.    Securities Law Requirements. The Company shall not be required to issue
shares upon exercise of the Option unless and until: (a) such shares have been
duly listed upon each stock exchange on which the Company’s Common Stock is then
registered; and (b) a registration statement under the Securities Act of 1933,
as amended, with respect to such Shares is then effective.


8.    Board Committee Administration. The Board Committee shall have authority,
subject to the express provisions of the Plan as in effect from time to time, to
construe these Terms and Conditions and the Agreement and the Plan, to
establish, amend and rescind rules and regulations relating to the Plan, and to
make all other determinations in the judgment of the Board Committee necessary
or desirable for the administration of the Plan. The Board Committee may correct
any defect or supply any omission or reconcile any inconsistency in these Terms
and Conditions and the Agreement in the manner and to the extent it shall deem
expedient to carry the Plan into effect, and it shall be the sole and final
judge of such expediency.


9.    Incorporation of Plan Provisions. These Terms and Conditions and the
Agreement are made pursuant to the Plan, the provisions of which are hereby
incorporated by reference. Capitalized terms not otherwise defined herein shall
have the meanings set forth for such terms in the Plan. In the event of a
conflict between the terms of these Terms and Conditions and the Agreement and
the Plan, the terms of the Plan shall govern.


10.    Compliance with Section 409A of the Code. The Agreement and the Plan are
intended to be exempt from the provisions of Section 409A of the Code to the
maximum extent permitted by applicable law. To the extent applicable, it is
intended that the Agreement and the Plan comply with the provisions of
Section 409A of the Code, so that the income inclusion provisions of
Section 409A(a)(1) of the Code do not apply to the Employee. The Agreement and
the Plan shall be administered and interpreted in a manner consistent with this
intent, and any provision that would cause the Agreement or the Plan to fail to
satisfy Section 409A of the Code shall have no force and effect until amended to
comply with Section 409A of the Code (which amendment may be retroactive to the
extent permitted by Section 409A of the Code and may be made by the Company
without the consent of the Employee). If the Award is subject to Section 409A of
the Code, a retirement or termination of employment shall not be deemed to occur
for purposes of any provision of the Agreement providing for the payment of any
amounts upon or following retirement or termination of employment unless such
retirement or termination is also a “separation from service” within the meaning
of Section 409A of the Code, and for purposes of any such provision in the
Agreement, references to a “termination,” “termination of employment,” “retire,”
“retirement” or like terms shall mean “separation from service.” Notwithstanding
anything in the Agreement to the contrary, if the Award is subject to Section
409A of the Code, and if the Employee is a “Specified Employee” (within the
meaning of the Company’s Specified Employee Policy for 409A Arrangements) as of
the date the Employee ceases to be an employee of the Company, then if there is
a payout of the Award, such payout shall be delayed until and made during the
seventh calendar month following the calendar month during which the Employee
ceased to be an employee of the Company (or, if earlier, the calendar month
following the calendar month of the Employee’s death) to the extent required by
Section 409A of the Code. Notwithstanding the foregoing, no particular tax
result for the Employee with respect to any income recognized by the Employee in
connection with the Agreement is guaranteed, and the Employee solely shall be
responsible for any taxes, penalties or interest imposed on the Employee in
connection with the Agreement. Reference to Section 409A of the Code will also
include any proposed, temporary or final regulations, or any other guidance,
promulgated with respect to such Section by the U.S. Department of the Treasury
or the Internal Revenue Service.


11.    Data Privacy; Electronic Delivery. By acceptance of the Award and the
Option, the Employee acknowledges and agrees that: (a) data, including the
Employee’s personal data, necessary to administer the Agreement may be exchanged
among the Company and its Subsidiaries and affiliates as necessary, and with any
vendor engaged by the Company to assist in the administration of equity awards;
and (b) unless and until revoked in writing by the Employee, information and
materials in connection with the Agreement or any awards under the Plan,
including, but not limited to, any prospectuses and plan document, may be
provided by means of electronic delivery (including by e-mail, by web site
access and/or by facsimile).


12.    Miscellaneous. These Terms and Conditions and the other portions of the
Agreement: (a) shall be binding upon and inure to the benefit of any successor
of the Company; (b) shall be governed by the laws of the State of Delaware and
any applicable laws of the United States; and (c) except as permitted under
Sections 3.2, 12 and 13.6 of the Plan and Section 8 and 10 of these Terms and
Conditions, may not be amended in a manner that would materially impair the
rights of the Employee without the written consent of both the Company and the
Employee. The Agreement shall not in any way interfere with or limit the right
of the Company or any Subsidiary to terminate the Employee’s employment or
service with the Company or any Subsidiary at any time, and no contract or right
of employment shall be implied by these Terms and Conditions and the Agreement
of which they form a part. For purposes of these Terms and Conditions and the
Agreement, (i) employment by the Company or any Subsidiary or a successor to the
Company shall be considered employment by the Company; (ii) the closing of a
divestiture or other sale of assets or a business of the Company or any
Subsidiary (regardless of transaction structure) that results in the Employee no
longer being employed by the Company or any Subsidiary shall, for purposes of
Section 2(c) and Section 2(f) of these Terms and Conditions, be treated as an
involuntary termination of employment of the Employee by the Company other than
for Cause (for avoidance of doubt, even if the Employee retains the same
employment position with the acquirer following such closing); and
(iii) references to “termination of employment,” “cessation of employment,”
“ceases to be employed,” “ceases to be an employee” or similar phrases shall be
deemed to have occurred as of the last day actually worked (as determined by the
Company), and shall not include any notice period or any period of severance or
separation pay or pay continuation (whether required by law or custom or
otherwise provided) following the last day actually worked, provided, however,
if the Award is subject to Section 409A of the Code and further such
determination of the last day worked shall be consistent with the applicable
requirements of Section 409A of the Code; provided, however, that if the Company
terminates the Employee’s employment as a result of the Employee’s Disability or
as a result of the Employee’s failure to return to work when the Employee does
not have, or no longer has, a Disability, then the last day actually worked
shall mean the day of such termination, and, if the Award is subject to Section
409A of the Code, the day of such termination is consistent with the applicable
requirements of Section 409A of the Code. If the Award is assumed or a new award
is substituted therefor in any corporate reorganization (including, but not
limited to, any transaction of the type referred to in Section 424(a) of the
Code), employment by such assuming or substituting corporation or by a parent
corporation or subsidiary thereof shall be considered for all purposes of the
Award to be employment by the Company.




STM/bs/20-021    1